DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claim 17 (now claims 17 and 23-37) in the reply filed on 26 March 2021 is acknowledged.  In view of Applicant’s amendment, the restriction requirement between Groups I and II is withdrawn.
Claims 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 March 2021.

Information Disclosure Statement
No IDS has been filed with this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 23-37are rejected under 35 U.S.C. 103 as being unpatentable over Craighead (US 20140194313) in view of Southern (US 20090098541) and Ahn (US 20050069459).
	With respect to claim 17, Craighead discloses a whole genome amplification system comprising a microfluidic device (Figure 7:10) comprising a solid substrate (Figure 7:20) having one or more microfluidic channel systems formed therein.  Each microfluidic channel system includes an intake region comprising a single microchannel (Figure 1:44) configured to receive a plurality of cells.  The microchannel includes a cell 
	Southern discloses a whole genome amplification system comprising a microfluidic device comprising a solid substrate having one or more microfluidic channel systems therein.  See at least Fig. 1.  The microfluidic channel system includes an intake region and a plurality of cell segregation microchannels (Figure 53:115) that are configured to move cells downstream.  A plurality of cell capture sites (Figure 54:120) are located downstream of each cell segregation microchannel and include a structural barrier effective for physically capturing a single cell and arresting any further movement of the single cell through the microfluidic channel system.  This is disclosed in at least paragraphs [0029]-[0099], [0268] and [0269].  Southern additionally states that a DNA capture array is positioned downstream from each cell capture site and that the array may include micropillars (Figure 36:60) (see paragraph [0082], “Preferred channels include a series of different immobilized nucleic acids for hybridizing to specific nucleic acids within a cell's contents”).  


	Craighead and Southern still differ from Applicant’s claimed invention because Craighead does not appear to teach a pressure driven infusion apparatus configured to introduce fluids and cells into the microfluidic device.
	Ahn discloses a microfluidic device for treating cells and biochemical analytes.  The microfluidic device includes an input port (Figure 1a:102), an output reservoir (Figure 1a:104) and a microfluidic channel (Figure 1a:108) disposed within a solid substrate.  The microfluidic channel may include a plurality of downstream chambers 
	Before the effective filing date of the claimed invention, it would have been obvious to move fluid through the Craighead microfluidic system using a pressure driven infusion apparatus connected to the fluid input port.  Ahn states in at least paragraph [0012] that a pressure driven infusion apparatus coupled to a gas source can precisely and efficiently move sample fluid through a series of microfluidic channels/chambers through the controlled application of a series of pneumatic pressure pulses (“Embodiments of the present invention overcome many of the disadvantages of the prior art by providing an on-chip bioparticle separator using a series of pressure pulses that is small in size, easy to fabricate, more reliable (since it has no moving parts or complex control equipment), low cost, and has a simpler actuation/control circuit than conventional separation techniques”).  It is prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2143.



	With respect to claims 25 and 26, Craighead, Southern and Ahn disclose combination as described above.  Southern additionally shows the state of the art regarding the use of a bypass channel to transport and expel non-arrested cells.  Fig. 20 shows that the bypass channel removes cells that have not become trapped at cell capture sites.  The bypass channel transports non-arrested cells directly to a waste location, thereby bypassing the DNA capture arrays.
[AltContent: textbox (Bypass channel)][AltContent: arrow][AltContent: oval][AltContent: textbox (Cell capture sites)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    1452
    844
    media_image1.png
    Greyscale

It would have been obvious to add essentially any number of bypass channels to the Craighead microfluidic system in order to quickly remove cells and debris that are not subject to analysis.


	With respect to claim 28, Craighead, Southern and Ahn disclose combination as described above.  Craighead, Southern and Ahn each show solid substrates that include between 1 and 10 separate microfluidic channel systems.

	With respect to claim 29, Craighead, Southern and Ahn disclose combination as described above.  Southern shows in Figs. 53 and 54 that a channel originating from a delivery line 110 is split into 2 or more cell segregation microchannels 115.

	With respect to claims 30-33, Craighead, Southern and Ahn disclose combination as described above.  Craighead, Southern and Ahn each teach microfluidic channels characterized by the dimensions set forth in the claims.  See, for example, paragraph [0109] of Craighead.  Furthermore, it is well known in the art to optimize channel height, width, length, diameter, etc. to optimize flow conditions.

	With respect to claims 34 and 35, Craighead, Southern and Ahn disclose combination as described above.  Craighead additionally shows in Fig. 1 that the 

	With respect to claims 36 and 37, Craighead, Southern and Ahn disclose combination as described above.  Craighead teaches that the substrate and micropillars are made from PDMS, glass and/or plastics in at least paragraphs [0022], [0033], [0057], [0064], [0070], [0089], [0091] and [0117].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Cho (US 20160115470) reference teaches the state of the art regarding cell trapping means.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799